Name: Council Regulation (EEC) No 461/80 of 18 February 1980 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/36 Official Journal of the European Communities 29 . 2 . 80 COUNCIL REGULATION (EEC) No 461 /80 of 18 February 1980 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organi ­ zation of the market in wine ('), as last amended by Regulation (EEC) No 459/ 80 (2), and in particular Articles 54 ( 1 ) and 64 (2 ) thereof, Whereas , by virtue of Article 14 (2) of Regulation (EEC) No 355 /79 , the name of a geographical unit may be used to designate a quality wine psr only if all the grapes used to manufacture the wine in question originate in that unit ; whereas in some Member States there are localities extending into several local administrative areas whose names may be used , together with the name of one of the local administrative areas , to designate wines ; whereas , in view of the very similar natural production conditions in vineyards covered by the same locality name , and in view of tradition and custom in some specific regions , the producing Member States should be free to authorize such wine to be designated by the name of the locality together with the name of one or one of several local administrative areas representative of all the local administrative areas into which the locality extends ; whereas , in order to enable the Commission to inform the Member States of the local administrative areas whose names may be added to the name of each of the localities extending into the territory of several local administrative areas , the producing Member States should draw up lists of such names ; Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 355 /79 (3 ) laid down general rules for the description and presentation of wines and grape musts ; Whereas Council Directive 75 / 106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids (4) has been amended by Directive 79/ 1005 /EEC ( s ), particularly with regard to Article 3 ; whereas marking with the lower-case letter 'e 5 no longer refers to the list of volumes permitted in the Community but certifies that the marking and filling of the container satisfy the requirements of the said Directive ; whereas certain provisions of Regulation (EEC) No 355 /79 should accordingly be adapted ; Whereas experience has shown that, in the case of imported wines , the translation of the names of vine varieties may give rise to terms that can mislead consumers ; whereas , therefore , it must be stipulated that the names of vine varieties and their synonyms are to be rendered as they appear on the list referred to in Article 32 ( 1 ) ( a) of Regulation (EEC) No 355 /79 ; whereas it is equally advisable to make some technical amendments to the provisions allowing for derogations from the rules governing the designation of vine varieties with regard to imported wines ; Whereas the amendment of Regulation (EEC) No 355/79 should be taken as an opportunity to correct an obvious error in the French text of Article 12 ( 1 ) ( e) of that Regulation ; Whereas , in order not to obstruct the use of certain modern methods for recording sales in accounts , it should be laid down that identification of wines and grape musts by means of a figure code and/or symbol which can be deciphered by a machine should not be covered by these rules on description and pre ­ sentation ; whereas , to dispel all doubts , it should be stipulated that references to the price of wine or grape must are no longer subject to these rules ; (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . O See page 32 of this Official Journal . (3 ) OJ No L 54 , 5 . 3 . 1979 , p. 99 . ( 4) OJ No L 42 , 15 . - 2 . 1975 , p. 1 . ( 5 ) OJ No L 308 , 4 . 12 . 1979 , p. 25 . 29 . 2 . 80 Official Journal of the European Communities No L 57/37 Whereas , in order to avoid different interpretations , it should be specified that any container with a nominal volume of 60 litres or less must be labelled from the moment of entry into free circulation , Article 2 In the French version of Regulation (EEC) No 355 /79 , Article 12 ( 1 ) (e) is replaced by the following : '(e) dans le cas de l'expÃ ©dition vers un autre Etat membre ou en cas d'exportation : de l'Ã tat membre dont fait partie la rÃ ©gion dÃ ©terminÃ ©e .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 355 /79 is amended to read as follows : 1 . Article 2 ( 1 ) (b) is replaced by the following : '(b) the nominal volume of the table wine in accordance with the provisions of Directive 75 / 106/EEC ;' 2 . Article 12 ( 1 ) (c) is replaced by the following : '(c) the nominal volume of the quality wine psr in accordance with the provisions of Directive 75 / 106/EEC ;' 3 . Article 22 ( 1 ) (c) is replaced by the following : '(c) the nominal volume of the product in accordance with the provisions of Directive 75 / 106/EEC ;' 4 . Articles 27 ( 1 ) (b) and 28 ( 1 ) (b) are replaced by the following : '(b) the nominal volume of the imported wine in accordance with the provisions of Directive 75 / 106/EEC ;' 5 . Article 29 ( 1 ) (c) is replaced by the following : '(c) the nominal volume of the imported product in accordance with the provisions of Directive 75 / 106/EEC, which may be followed by the lower-case letter "e", indicating that the prepackages satisfy the conditions laid down in that Directive as regards filling.' 6 . Articles 2 (2), 12 (2), 22 (2), 27 (2 ) and 28 (2 ) shall be supplemented by the following text preceded by the letters ( i ), (u), (d), (h) and (r) respectively : 'by the lower-case letter "e", indicating that the prepackages satisfy the conditions laid down in Directive 75 / 106/EEC as regards filling.' Article 3 The second subparagraph of Article 14 (3 ) of Regu ­ lation (EEC) No 355 /79 is replaced by the following : 'However, without prejudice to Article 17 , producer Member States may authorize for designation of a quality wine psr the use of : (a) the name of a geographical unit as referred to in paragraph 1 when the wine has been sweetened with a product made in the same specified region ; (b) the name of a geographical unit as referred to in paragraph 1 where the wine is obtained from a mixture of grapes , grape musts , new wines still in fermentation or, until 31 August 1981 , wines , such products originating in the geographical unit the name of which is to be used for the designation, with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes picked in the geographical unit the name of which it bears ; (c) the name of a geographical unit as referred to in paragraph 1 , together with the name of a commune or, in certain cases , the name of one or more of the communes into which that geographical unit extends , provided that :  such a provision has been usual and customary and was provided for in the rules of the Member States concerned before 1 September 1976 , and  such name or such one of a number of names appearing in a register is used as being representative of all the local administrative areas over whose area that geographical unit extends . Producer Member States shall draw up the register of names of local administrative areas , as referred to in (c) and shall forward it to the Commission .' No L 57 / 38 Official Journal of the European Communities 29 . 2 . 80 Article 4 The following subparagraph is added to Article 30 ( 7 ) of Regulation (EEC) No 355 /79 : 'The name of vine varieties referred to in Article 28 ( 2 ) (d ) and their synonyms shall be indicated as on the list referred to in Article 32 ( I ) (a).' container, including its sealing device, and the tag attached to the container . Particulars , signs and other references shall not constitute part of the labelling if they :  are required under the tax provisions of the Member States ,  refer to the manufacturer or to the volume of the container and are inscribed directly and indelibly thereon ,  are used for the purpose of bottling checks and are indicated in detailed rules to be laid down ,  are used to identify the product by means of a figure code and/or of a mechanical scanning symbol ,  refer to the price of the product concerned . 2 . Without prejudice to the exemptions referred to in the second subparagraph of Article 1 (}), as from the moment the product is placed on the market in a container of a nominal volume of not more than 60 litres , the container shall be labelled . Such labelling shall be in accordance with the provisions of this Regulation ; this also applies to labelled containers of a nominal volume of more than 60 litres .' Article 5 Article 32 (2 ) of Regulation (EEC) No 355/79 is replaced by the following : ' 2 . Derogations from paragraph 1 may be allowed , provided that they conform to the provisions of the third country of origin and :  with reference to the provision in sub ­ paragraph ( a), are made in respect of a variety which enjoys particular renown on the market of the third country concerned ,  with reference to the provision in sub ­ paragraph (b), are in practice equivalent to the derogations allowed under Articles 5 (2 ) and 15 ( 2 ) for table wines and qualitv wines psr .' Article 6 Article 41 ( 1 ) and (2 ) of Regulation (EEC) No 355 / 79 are replaced by the following : ' 1 . For the purpose of Titles I and II of this Regulation , " labelling" shall be understood to mean all descriptions and other references , signs , designs or brand names which distinguish the product and which appear on both the same Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Council The President G. MARCORA